                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


     ISAAC DONALD EVERLY,                        )
                                                 )
             Plaintiff,                          )
                                                 )
     v.                                          )     Case No. 3:17-cv-01440
                                                 )     Judge Aleta A. Trauger
     PATRICE Y. EVERLY, PHILLIP J.               )
     EVERLY, CHRISTOPHER EVERLY,                 )
     THE PHILLIP EVERLY FAMILY                   )
     TRUST and EVERLY AND SONS                   )
     MUSIC (BMI),                                )
                                                 )
             Defendants.                         )


                                 MEMORANDUM AND ORDER

          Before the court is the defendants’ timely Motion to Alter or Amend Judgment Entered

on November 7, 2018 (Doc. No. 31), seeking reconsideration under Rule 59 of the Federal Rules

of Civil Procedure of the ruling granting the plaintiff’s Motion for Summary Judgment. For the

reasons set forth herein, the motion will be denied.

I.        Procedural Background

          The court presumes familiarity with the facts of this case, as set forth in the detailed

factual summary in the Memorandum entered on December 6, 2018 (Doc. No. 26), and will not

recount the facts here.

          Plaintiff Don Everly filed his Complaint for Declaratory Judgment (Doc. No. 1) on

November 8, 2017, against Patti Everly, Jason Everly, and Chris Everly as the statutory

successors to Phil Everly’s U.S. Copyright Termination Rights under the United States

Copyright Act (“Copyright Act”), specifically 17 U.S.C. §§ 304(c) and 203(a), and against the




      Case 3:17-cv-01440 Document 43 Filed 02/05/19 Page 1 of 6 PageID #: 915
                                                                                                2


Phillip Everly Family Trust (“Trust”) and Everly and Sons Music (BMI) (alleged to be an

assumed name for the Trust (Doc. No. 1 ¶ 8)), as a legal owner or successor to Phil Everly’s

rights or as a legal owner of the statutory successors’ rights (collectively “Defendants”).

       The Complaint seeks a judicial declaration that: (1) Don’s brother Phil Everly is not an

“author” of the song “Cathy’s Clown”; (2) the defendants are not the statutory successors of an

“author” with respect to “Cathy’s Clown” and are estopped from exercising any rights granted to

“authors” of copyrighted works; (3) the 1980 Release is not a grant of a transfer or license of

copyright or of any right under a copyright and, therefore, is not subject to termination pursuant

to 17 U.S.C. § 203(a), thus invalidating the 2016 Notice of Termination of the 1980 Release; and

(4) Don Everly owns 100% of the U.S. copyright in “Cathy’s Clown” and 100% of the

songwriter royalties derived from that work, as well as those for “Sigh, Cry, Almost Die” and

“That’s Just Too Much” (the “Subject Compositions”). (Doc. No. 1, at 12–3.)

       The defendants filed an Answer, Affirmative Defenses, and Counterclaim. (Doc. No. 5.)

The Counterclaim seeks declarations that Phil Everly is an author of “Cathy’s Clown” under 17

U.S.C. § 203, that the 1980 Release is unenforceable or, alternatively, that Phil transferred only

contractual rights to the royalties to which he was entitled at the time the 1980 Release was

executed, and that the defendants are entitled to half of the income derived from “Cathy’s

Clown.” (Doc. No. 5, at 7.) The case, at its heart, boils down to a dispute over who has the right

to exercise termination rights under the Copyright Act.

       In July 2018, Don Everly filed his Motion for Summary Judgment. There, he argued that

he was entitled to judgment in his favor on the defendants’ Counterclaim, based on the statute of

limitations defense raised in Don’s Answer to the Counterclaim, and in his favor on Counts 1

and 3 of the Complaint as well, on the basis that the defendants are barred from asserting an




    Case 3:17-cv-01440 Document 43 Filed 02/05/19 Page 2 of 6 PageID #: 916
                                                                                                  3


ownership interest in the Subject Compositions. In the alternative, he asked the court to find in

his favor on Count 2 of the Complaint, which seeks a declaration that the 1980 Release is not a

“grant of a transfer or license of copyright or of any right under copyright” governed by 17

U.S.C. § 203 and, consequently, is not subject to termination under the Copyright Act as a matter

of law.

          In addressing the motion, the court noted that the case was in “an unusual procedural

posture” and that “neither party had pointed to any precedent that is directly on point.” (Doc. No.

26, at 14.) The court nonetheless granted the motion, finding that (1) Don Everly had plainly and

expressly repudiated Phil Everly’s claim of joint authorship of the Subject Compositions no later

than 2011; (2) the defendants’ Counterclaim for a declaration as to the validity of their Notices of

Termination under 17 U.S.C. §§ 304(c) and 203(a) was barred by the three-year statute of

limitations; and (3) because the defendants’ ownership claims were barred, the plaintiff was

entitled to judgment in his favor on Counts 1 and 3 of the Complaint. Finding it moot, the court

did not address the merits of Count 2 of the Complaint.

          Now before the court is the defendants’ Motion to Alter or Amend Judgment, in which

they argue that: (1) the plaintiff cannot use the statute of limitations as an “offensive sword” to

establish a time limit within which the defendants can defend against the plaintiff’s claim of sole

ownership of the Subject Compositions, and, at a minimum, the defendants should be entitled to

assert co-authorship as a defense to the plaintiff’s claims; (2) for purposes of the running of the

statute of limitations, the plaintiff never made an express repudiation of joint authorship; and (3)

the court erred as a matter of law in concluding that the defendants’ rights to claim co-ownership

of the copyright were waived before their termination rights even accrued. (Doc. No. 31.) In

response, the plaintiff argues that none of the defendants’ claims provides a basis for relief under




    Case 3:17-cv-01440 Document 43 Filed 02/05/19 Page 3 of 6 PageID #: 917
                                                                                              4


Rule 59 and that, even considered on the merits, the defendants’ arguments fail. (Doc. No. 41.)

The defendants filed a Reply (Doc. No. 42) in which they essentially reiterate their primary

arguments.

II.     Standard of Review

        Under Rule 59, a court may alter or amend a judgment based on: (1) a clear error of law;

(2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

prevent manifest injustice. Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612, 615

(6th Cir. 2010); Roger Miller Music, Inc. v. Sony/ATV Publ’g, LLC, 477 F.3d 383, 395 (6th Cir.

2007); Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005).

        However, a motion under Rule 59(e) is not a vehicle for presenting new legal arguments

that could have been raised before a judgment was issued. Roger Miller Music, 477 F.3d at 395;

see also Leisure Caviar, 616 F.3d at 616 (noting that a movant “cannot use a Rule 59 motion to

raise arguments which could, and should, have been made before judgment issued”). Critically,

“[a] motion under Rule 59(e) is not an opportunity to reargue a case.” Sault Ste. Marie Tribe of

Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998). Likewise, a Rule 59(e) motion

“should not be utilized to submit evidence which could have been previously submitted in the

exercise of reasonable diligence.” Kenneth Henes Special Projects Procurement v. Cont’l

Biomass Indus., 86 F. Supp. 2d 721, 726 (E.D. Mich. 2000) (citation omitted).

        “The grant or denial of a Rule 59(e) motion is within the informed discretion of the

district court, reversible only for abuse.” Scotts Co. v. Cent. Garden & Pet Co., 403 F.3d 781,

788 (6th Cir. 2005) (citation and internal quotation marks omitted), abrogated on other grounds,

Allied Indus. Scrap, Inc. v. OmniSource Corp., 776 F.3d 452 (6th Cir. 2015).




      Case 3:17-cv-01440 Document 43 Filed 02/05/19 Page 4 of 6 PageID #: 918
                                                                                                    5


III.     Discussion

         The defendants do not claim relief based on an intervening change of controlling law or

newly discovered evidence. Although they point to a case issued after the court’s ruling on the

plaintiff’s summary judgment motion, Wilson v. Dynatone Publ’g Co., 908 F.3d 843 (2d Cir.

Nov. 14, 2018), that case was issued by the Second Circuit and does not constitute controlling

authority in this court. Moreover, the case simply builds on prior precedent and does not

constitute an actual change in controlling law, even within the Second Circuit. Likewise, while

both parties have presented additional evidentiary material, neither party argues that this

evidence was not available previously. The court declines to review it.

         It therefore appears that the defendants’ request that the court alter or amend judgment is

based on purported clear errors of law in the initial ruling. The defendants’ legal arguments,

however, all either actually were or clearly could have been raised in their response to the

plaintiff’s Motion for Summary Judgment. The defendants simply seek to reargue the case.

Because the defendants have not presented an appropriate basis for review, their motion is

subject to denial. See, e.g., Whitehead v. Bowen, 301 F. App’x 484, 489 (6th Cir. 2008) (“A

motion under Rule 59(e) does not simply provide an opportunity to reargue a case.”).

IV.      Conclusion

         For the reasons set forth herein, the defendants’ Rule 59 motion (Doc. No. 31) is

DENIED.

         The defendants shall file their objections to the plaintiff’s Bill of Costs (Doc. No. 30) and

response to the plaintiff’s Motion for Attorneys’ Fees, costs and Expenses of Litigation (Doc.

No. 33), within fourteen days following the entry of this Memorandum and Order.




       Case 3:17-cv-01440 Document 43 Filed 02/05/19 Page 5 of 6 PageID #: 919
                                                                           6


  It is so ORDERED.

  ENTERED this 5th day of February, 2019.




                                    ____________________________________
                                    ALETA A. TRAUGER
                                    United States District Judge




Case 3:17-cv-01440 Document 43 Filed 02/05/19 Page 6 of 6 PageID #: 920
